Title: From George Washington to John Fitzgerald, William Herbert, and George Gilpin, 22 November 1797
From: Washington, George
To: Fitzgerald, John,Herbert, William,Gilpin, George



Gentlemen,
Mount Vernon 22d Novr 1797.

On Monday last, in Alexandria, Colo. Marstellar applied to me to rent my lot with the house on it in that place for three years, from the expiration of the year for wch it is now engaged (at Sixty pounds until Feby).
I answered, that I was well disposed to receive him as a tenant and for the term above mentioned, but was unable to fix the rent then; being unacquainted with such as were usual in Alexandria, or might be expected within that period; but that I would leave it to you three Gentlemen, or any two of you who should agree, to say what it should be. And moreover to enumerate what indispensable repairs it would be indispensably necessary for me to make again, it not being long since the houses & inclosure were put into complete order.
Your compliance with the request will very much oblige me, and I shall hope to be excused for the trouble it will give you. Be assured of the Esteem & regard of Your most obedt Hble Servant

Go: Washington

